DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This action is entered in response to Applicant's Amendment and Reply of 3/30/22. Claims 1-20 are pending. Claims 5 and 11-17 have been withdrawn. Claim 1, 11, 16 and 18 have been amended. 
Response to Arguments
Applicant’s arguments, filed 3/30/22, with respect to the rejections of claims 1-4, 6, 8-10, 18 and 20 under 35 USC 102(a)(1) have been fully considered and the amendment does not overcome the prior rejection. Applicant argues Burg does not disclose a frame comprising a plurality of struts, wherein the plurality of struts form a local general perimeter or boundary of the device, and wherein the plurality of struts include a first perimeter strut, a second perimeter strut, and a third perimeter strut, and wherein at least one of the first perimeter strut, the second perimeter strut and the third perimeter strut extends around substantially all of the local general perimeter or boundary of the device. Applicant argues the rejection with Burg by interpreting the linked elements 66 as perimeter struts and Burg specifically fails to teach the newly amended limitation of wherein at least one of the perimeter struts extends around substantially all of the local general perimeter or boundary of the device as claimed. Examiner makes notice, the local general perimeter or boundary of the device is not defined in the current claims. The claims recite “the plurality of struts form a local general perimeter or boundary of the device”; yet, there is no limitations toward the arrangement of the struts forming the local general perimeter or boundary of the device. Burg still reads on the amended claim as in the rejection below, the claimed local general boundary is interpreted as the outlined section in annotated Fig. 7 below. Where the boundary is broadly interpreted by the definition of a boundary, from Merriam-Webster dictionary cited as reference U in the PTO-892, meaning “something that indicates or fixes a limit or extent”. Where the “limit” is interpreted as within the sections defined by the perimeter struts. 
Applicant further argues, Burg discloses “a first gap exists between the first perimeter strut and the second perimeter strut and a second gap exists between the second perimeter strut and the third perimeter strut, wherein the first gap is larger than the second gap”. Examiner makes notice the references discloses the dimensions of the frame in Paragraph [0007]. Therefore the drawings are to scale and the dimensions as shown in the figures would be representative of the actual dimensions.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 6, 8-10, 18, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by van der Burg (US2004/0098031) (hereinafter “Burg”). 
Regarding claim 1, Burg discloses a device 100 (see Fig. 6) for occluding a mammalian luminal organ, comprising: 
a frame (62) comprising a plurality of struts, wherein the plurality of struts form a local general perimeter or boundary of the device, and wherein the plurality of struts include at least a first perimeter strut (see “1" in annotated Figure 7 below), a second perimeter strut (“2”), and a third perimeter strut (“3”) (where the struts are interpreted as “perimeter” struts by being on the outside of the occluder device, see Fig. 6), and wherein at least one of the first perimeter strut, the second perimeter strut and the third perimeter strut extends around substantially all of the local general boundary of the device (the local general boundary of the device is interpreted as the area shown in annotated Fig. 7-2, where the boundary is interpreted as the area limited to only the perimeter struts, where the struts as shown in annotated Fig. 1 extend the across the area designated as the boundary in annotated Fig. 7-2), wherein along a long axis of the frame a space (“G1”) between the first perimeter strut and the second perimeter strut is different than a second space (“G2”) between the second perimeter strut and the third perimeter strut, the first space measured from a center or mid-line of the first perimeter strut and a center or mid-line of the second perimeter strut, and the second space measured from the center or mid-line of the second perimeter strut and a center or mid-line of the third perimeter strut (see annotated Fig. 7); 
wherein the local general boundary of the device is uncovered such that blood can flow freely through the local general boundary of the device into an interior of the device (see uncovered device in Fig. 12);
an expandable occluder (61) coupled to the frame (Paragraph [0050]) and comprising a membrane (63) or other expandable material that can generally expand and/or unfold as device shifts from a first configuration to a second configuration (Paragraph [0050]);
wherein the expandable occluder spans an entire cross-sectional area of the device at a location of the expandable occluder (cross-sectional area of the device taken along the longitudinal as shown in Fig. 8, where the occluder portion 61 spans the entire cross sectional area of the device); and
wherein the expandable occluder has two or more apertures (pores of the mesh 63, Paragraph [0007]) defined therethrough, the two or more apertures configured to reduce an extent of stenosis within a luminal organ caused by the device by allowing blood to flow through the two or more apertures when the device is positioned within the luminal organ (the pores of the mesh allow for blood or fluid to flow through while preventing materials suspended in fluids, Paragraph [0007]). 

    PNG
    media_image1.png
    364
    585
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    331
    587
    media_image2.png
    Greyscale


Regarding claim 2, Burg discloses the claimed invention as set forth in claim 1, wherein the device is configured so that when cells or other particulate matter contact the expandable occluder at or near the two or more apertures (Paragraph [0007]), the expandable occluder causes a gradual increase in the extent of stenosis over time due to the cells or other particulate matter aggregating within the one or more apertures until the extent of stenosis is a complete stenosis (the pores prevents passage of materials suspended in fluid or blood, where by thrombogenicity the pores of the mesh would be occluded overtime by contact with blood forming thrombus on the occluder, Paragraph [0007]). 
Regarding claim 3, Burg discloses the claimed invention as set forth in claim 1, the first configuration is a generally compressed configuration, and wherein the second configuration is a generally expanded or deployed configuration (Paragraph [0050]).
Regarding claim 4, Burg discloses the claimed invention as set forth in claim 1, the expandable occluder is located at or near a distal end of the device (see Fig. 6).
Regarding claim 6, Burg discloses the claimed invention as set forth in claim 1, the expandable occluder comprises a biologically-compatible material comprising polytetrafluoroethylene (PTFE) (Paragraph [0007]).
Regarding claim 8, Burg discloses the claimed invention as set forth in claim 1, the plurality of struts (see annotated Fig. 7) further comprises at least one lateral strut (see “Lateral Strut” in Fig. 7 above).
Regarding claim 9, Burg discloses the claimed invention as set forth in claim 1, the expandable occluder is coupled to the frame at a most distal end of the plurality of struts (see annotated Fig. 7).
Regarding claim 10, Burg discloses the claimed invention as set forth in claim 1, at least part of the device tapers from a first end 114 to an opposite second end 112 (two struts along the perimeter taper from a proximal end to a distal end, see annotated Fig. 6; alternatively, when the device is fitted within a cavity, it tapers to form within the cavity, see Fig. 12).

    PNG
    media_image3.png
    405
    569
    media_image3.png
    Greyscale

Regarding claim 18, Burg discloses a device for preconditioning, arterializing, and/or occluding a mammalian luminal organ, comprising: 
a frame (62) comprising a plurality of struts, wherein the plurality of struts form a local general perimeter or boundary of the device (see Fig. 6), and wherein the plurality of struts include at Commissioner for PatentsSerial No.: 16/256,110Response Date: May 6, 2021RCE and Response to Office Action dated January 6, 2021Page 8least a first perimeter strut (see “1” in annotated Fig. 7 from the rejection of claim 1), a second perimeter strut (“2”), and a third perimeter strut (“3”) (where the struts are interpreted as “perimeter” struts by being on the outside of the occluder device, see Fig. 6), wherein at least one of the first perimeter strut, the second perimeter strut and the third perimeter strut extend around substantially all of the local general boundary of the device (the local general boundary of the device is interpreted as the area shown in annotated Fig. 7-2, where the boundary is interpreted as the area limited to only the perimeter struts, where the struts as shown in annotated Fig. 1 extend the across the area designated as the boundary in annotated Fig. 7-2), and wherein the first perimeter strut is adjacent the second perimeter strut (the struts are arranged adjacent along the longitudinal axis, see annotated Fig. 7 from the rejection of claim 1) and the second perimeter strut is adjacent the third perimeter strut (see annotated Fig. 7), wherein along a long axis of the frame a first gap (see “G1” in annotated Fig. 7 from the rejection of claim 1) exists between the first perimeter strut and the second perimeter strut and a second gap (“G2”) exists between the second perimeter strut and the third perimeter strut, wherein the first gap is larger than the second gap (see annotated Fig. 7 from the rejection of claim 1), and wherein the plurality of struts further comprises at least one lateral strut (“L1”) in between the first perimeter strut and the second perimeter strut (see annotated Fig. 7 from the rejection of claim 1) or between the second perimeter strut and the third perimeter strut, the first gap measured from a center or mid-line of the first perimeter strut and a center or mid-line of the second perimeter strut (see annotated Fig. 7 from the rejection of claim 1), and the second gap measured from the center or mid-line of the second perimeter strut and a center or mid-line of the third perimeter strut (see annotated Fig. 7 from the rejection of claim 1);
wherein the local general boundary of the device is uncovered such that blood can flow freely through the local general boundary of the device into an interior of the device (see uncovered device in Fig. 12); 
an expandable occluder (61) coupled to the frame (Paragraph [0050]) and comprising a membrane (63) or other expandable material that can generally expand and/or unfold as device shifts from a first configuration to a second configuration (Paragraph [0050]); 
wherein the first configuration is a generally compressed configuration, and wherein the second configuration is a generally expanded or deployed configuration (Paragraph [0050]); and 
wherein the first configuration allows the device to be delivered intravascularly within a patient (Paragraph [0052]);Commissioner for Patents
Serial No.: 16/256,110Response Date: May 6, 2021RCE and Response to Office Action dated January 6, 2021Page 9wherein the expandable occluder spans an entire cross-sectional area of the device at a location of the expandable occluder (cross-sectional area of the device taken along the longitudinal as shown in Fig. 8, where the occluder portion 61 spans the entire cross sectional area of the device); and 
wherein the expandable occluder has two or more apertures (pores of the mesh 63, Paragraph [0007]) defined therethrough, the two or more apertures configured to reduce an extent of stenosis within a luminal organ caused by the device by allowing blood to flow through the two or more apertures when the device is positioned within the luminal organ (the pores of the mesh allow for blood or fluid to flow through while preventing materials suspended in fluids, Paragraph [0007]).  
Regarding claim 20, Burg discloses the device of claim 1, wherein the device is configured so that when cells or other particulate matter contact the expandable occluder at or near the two or more apertures (Paragraph [0007]), the expandable occluder causes a gradual increase in the extent of stenosis over time due to the cells or other particulate matter aggregating within the two or more apertures until the extent of stenosis is a complete stenosis (the pores prevents passage of materials suspended in fluid or blood, where by thrombogenicity the pores of the mesh would be occluded overtime by contact with blood forming thrombus on the occluder, Paragraph [0007]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Burg in view of Kassab (WO2013/120082).
Regarding claims 7 and 19, Burg discloses the claimed invention substantially as claimed, as set forth above for claims 1 and 18, respectively; yet, is silent regarding wherein the expandable occluder comprises a biological material selected from the group consisting of visceral pleura and lung ligament tissue.  
Kassab teaches a similar device (Figure 10B) for occluding a mammalian luminal organ, having a frame 600 and expandable occluder 50/60. In order to improve the elasticity of the expandable occluder, the expandable occluder is comprised of visceral pleura 60 and/or lung ligament tissue 60 (Abstract; Page 15, line 5-35).
Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Burg, by selecting visceral pleura and/or lung ligament tissue as the material in which to form the expandable occluder with, as taught by Kassab, in order to improve the elasticity of the expandable occluder (Abstract; Page 15, line 5-35).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIKAIL A MANNAN whose telephone number is (571)270-1879. The examiner can normally be reached M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on 571-272-2739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.A.M/Examiner, Art Unit 3771             
	
/KATHERINE M SHI/Primary Examiner, Art Unit 3771